DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
This office action is responsive to the claim amendments filed on 03/30/2022. As directed by the amendment: claims 1, 11, and 16 have been amended; claims 8-9, 12, and 14-15 are cancelled; and claims 21-23 have been added. 

Response to Arguments
Applicant's arguments filed 03/30/2022 with regards to newly presented claim amendments have been considered and are considered mute in light of new grounds of rejection detailed below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7, 10-11, 13, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aklog et al. (US 2009/0163846 A1) in view of Phillips (US 4,080,956).
In regards to claim 1:
A medical device comprising: an elongate tubular member (Fig. 2A-H element 10) having a distal portion and a distal end, a proximal portion and a proximal end, and defining a tube lumen extending from the distal end to the proximal end (Fig. 1 element 10, Para. 37 “Cannula 10 may further include a proximal end 13 in opposing relations to the distal end 11, and through which the captured material may exit from the cannula 10”, Fig. 1 element 12 Para. 37 “Cannula 10 may also include a lumen or pathway 12”); an expandable member (Figs. 2A-2H element 20) disposed on the distal portion of the elongate tubular member and extending distally beyond the distal end (Para. 40 “distal end 11 of cannula 10 may be in the shape of a funnel 20” Figs. 2A-2H demonstrate how element 20 extends past the elongate tubular member distal end), the expandable member defining an expandable member lumen (See annotated Fig. 2B below expandable member lumen within element 20) that is in fluid communication with the tube lumen (Figs. 2C-2H demonstrate the fluid communication between the tube lumen and expandable lumen as it is used to ingest element 24, Para. 40 “(FIG. 2D). In a situation where the distal end 11 may be situated spatially away from the site of interest, by providing distal end 11 with funnel 20, a vortex effect may be generated during suctioning to better direct the undesirable material into the funnel 20”),  the expandable member being configured to expand from a collapsed delivery configuration to a distally-open expanded configuration (Fig. 2A demonstrates element 20 collapsed configuration, Fig. 2B demonstrations expanded configuration), wherein the expandable member is configured to stop fluid flow there through when in the distally-open expanded configuration (Para. 40 “Funnel 20, with its design, may be placed directly at a site of interest 23 to engage undesirable material 24 (FIG. 2C), or spatially away from the site of interest 23 to capture the undesirable material 24 (FIG. 2D). In a situation where the distal end 11 may be situated spatially away from the site of interest, by providing distal end 11 with funnel 20, a vortex effect may be generated during suctioning to better direct the undesirable material into the funnel 20. It is believed that fluid flowing into funnel 20 can often exhibit a laminar flow circumferentially along the interior surface of the funnel 20 to generate a vortex flow into the distal end 11 of suction cannula 10.” Considered evidence of element 20’s ability stop fluid flow there through in the expanded configuration as its generates a vortex with laminar flow circumferentially along the interior surface. If the surface was allowing fluid flow therethrough element 20 the resulting flow would have eddy currents, turbulent, or disrupted flow characteristics. Further in the case of an funnel shaped filter a vortex would not be generated as a portion of the flow would simply pass through the expanded member thus not achieving the increased flow rate due to the Venturi effect that causes the vortex.).

    PNG
    media_image1.png
    184
    253
    media_image1.png
    Greyscale

Aklog does not appear to explicitly teach the valve member as claimed. Phillips teaches, a valve member (Fig. 1-5, in-line valve. col 2:10-20 “FIG. 1 is a longitudinal sectional view of the in-line cannula assembly”) disposed on the proximal portion of the elongate tubular member (Col 3:40-45 “The tubular member 44 may be connected to another fluid receptacle or source 46 by means of a conduit line 48 which is connected to or integral with tubular member 44.”), the valve member disposed in-line with the elongate tubular member and in fluid communication with the tube lumen (col 2:10-20 “FIG. 1 is a longitudinal sectional view of the in-line cannula assembly”), the valve member configured to selectively block and selectively allow for flow through the tube lumen (Fig. 4-5, col 2:10-20, col 1:60-68 “Sealing means are positioned about the cannula element so that longitudinal movement of the cannula element permits the positioning of the cannula element in a first, closed position in which the longitudinal groove is spaced from the sealing means, and, alternatively, a second, flow-permitting position in which the groove passes through the sealing means to permit fluid flow along the groove through the sealing means.”).
It would have been obvious to one of ordinary skill in the art, prior the effective date of filing, to modify the tube lumen taught by Aklog to include an in-line valve member on the proximal portion of the elongate tubular member as taught by Phillips. This would have been motivated by Phillips (Col 2:4-11 “Accordingly, the cannula valve of this invention may be initially sealed by the rupturable membrane. Thereafter, the cannula valve may be collapsed to pierce the rupturable membrane to open the device since in that position the groove may pass through the sealing means. Thereafter, withdrawing of the cannula valve, so that the groove no longer passes through the sealing means, results in the closing of the valve to fluid flow.”). This would allow a practitioner to open and close the valve as needed to remove fluid or stop fluid removal as they deem necessary. This results in a greater adaptability of the device to the practitioner’s needs during use.
In regards to claim 2:
The medical device of claim 1, wherein the expandable member is biased to the distally-open expanded configuration (Para. 41 “To provide a funnel shaped distal end, cannula 10 may include, in an embodiment, a sheath 21 circumferentially situated about distal end 11 of cannula 10. Sheath 21, as illustrated, may be designed to slide toward as well as away from the distal end 11 of cannula 10. In that way, when the distal end 11 is positioned at the site of interest 23, and sheath 21 is retracted (i.e., slid away from the distal end 11), funnel 20 may be exposed and expanded into the desired shape in order to engage undesirable material 24. To collapse funnel 20, sheath 21 may be advanced toward the distal end 11 and over the funnel 20.” Demonstrates element 21 is biased to the expanded configuration as it expands after sheath element 21, restricts it to closed configuration, is withdrawn).
In regards to claim 3:
The medical device of claim 1, further including an outer tubular member (Fig. 2A element 21)  movable between an extended position in which the outer tubular member extends over the expandable member and maintains the expandable member in the collapsed delivery configuration (Fig. 2A elements 21), and a retracted position in which the outer tubular member is proximal of the expandable member, permitting the expandable member to expand into the distally-open expanded configuration (Fig. 2B element 21. Para. 41 “To provide a funnel shaped distal end, cannula 10 may include, in an embodiment, a sheath 21 circumferentially situated about distal end 11 of cannula 10. Sheath 21, as illustrated, may be designed to slide toward as well as away from the distal end 11 of cannula 10. In that way, when the distal end 11 is positioned at the site of interest 23, and sheath 21 is retracted (i.e., slid away from the distal end 11), funnel 20 may be exposed and expanded into the desired shape in order to engage undesirable material 24. To collapse funnel 20, sheath 21 may be advanced toward the distal end 11 and over the funnel 20.”).
In regards to claim 4:
The medical device of claim 1, wherein the expandable member includes a proximal end and a distal end (See annotated Fig. 2B below), and wherein when the expandable member is in the expanded configuration, the distal end of the expandable member has an outer diameter that is greater than an outer dimeter of the proximal end of the expandable member (Para. 40 “distal end 11 of cannula 10 may be in the shape of a funnel 20, and may be provided with a diameter, for example, approximately at least three times that of pathway 12.”).

    PNG
    media_image2.png
    235
    246
    media_image2.png
    Greyscale

In regards to claim 5:
The medical device of claim 1, wherein the expandable member includes a proximal end and a distal end (See annotated Fig. 2B below), wherein the distal end of the expandable member defines a distal opening into the expandable member lumen, and the distal opening is smaller when the expandable member is in the collapsed delivery configuration than when in the expanded configuration (Para. 40 “distal end 11 of cannula 10 may be in the shape of a funnel 20, and may be provided with a diameter, for example, approximately at least three times that of pathway 12.” As the expanded member has a diameter three times greater than the pathway, element 12, in the expanded configuration the distal opening must be smaller in the collapsed configuration as Fig. 1 element 21 forces it closed to be the size of the pathway element 12).

    PNG
    media_image3.png
    274
    486
    media_image3.png
    Greyscale

In regards to claim 6:
The medical device of claim 1, wherein the expandable member includes a proximal end and a distal end (See annotated Fig. 2B below), and wherein when the expandable member is in the distally-open expanded configuration, the expandable member tapers from a wider diameter portion near the distal end of the expandable member to a narrower diameter portion near the proximal end of the expandable member (See annotated Fig. 2B below. Para. 40 “distal end 11 of cannula 10 may be in the shape of a funnel 20, and may be provided with a diameter, for example, approximately at least three times that of pathway 12.”).

    PNG
    media_image4.png
    274
    498
    media_image4.png
    Greyscale

In regards to claim 7:
The medical device of claim 1, wherein the expandable member, when in the distally-open expanded configuration, is configured to funnel embolic material into the tube lumen (Para. 40 “Funnel 20, with its design, may be placed directly at a site of interest 23 to engage undesirable material 24 (FIG. 2C), or spatially away from the site of interest 23 to capture the undesirable material 24 (FIG. 2D).” Para. 2 “More particularly, the present invention relates to systems and methods for removing substantially en bloc clots, thrombi, and emboli, among others, from within heart chambers, as well as medium to large vessels, while reinfusing fluid removed from the site of interest back into the patient to minimize fluid loss.” Demonstrates what is considered to be undesirable material.).
In regards to claim 10:
The medical device of claim 1, wherein the expandable member includes a proximal end and a distal end, wherein the proximal end of the expandable member is attached to the distal end of the elongate tubular member (Para. 40 “distal end 11 of cannula 10 may be in the shape of a funnel 20”, see annotated Fig. 2B below).

    PNG
    media_image5.png
    206
    339
    media_image5.png
    Greyscale

In regards to claim 11:
A medical device comprising: an elongate tubular member defining a tube lumen (Fig. 2A-H element 10, lumen element 12); an expandable member disposed on a distal portion of the elongate tubular member (Fig. 2A-2H element 20, Para. 40 “distal end 11 of cannula 10 may be in the shape of a funnel 20”), and extending distally beyond a distal end of the elongate tubular member (Fig. 2A-2H element 20 extending past element 11), the expandable member being configured to expand from a collapsed delivery configuration (Fig. 2A element 20) to a distally-open expanded configuration (Fig. 2B element 20), wherein when in the distally-open expanded configuration the expandable member defines a funnel configured to direct material into the tube lumen, wherein the expandable member is configured to block fluid flow there through when in the distally-open expanded configuration (Para. 40 “Funnel 20, with its design, may be placed directly at a site of interest 23 to engage undesirable material 24 (FIG. 2C), or spatially away from the site of interest 23 to capture the undesirable material 24 (FIG. 2D). In a situation where the distal end 11 may be situated spatially away from the site of interest, by providing distal end 11 with funnel 20, a vortex effect may be generated during suctioning to better direct the undesirable material into the funnel 20. It is believed that fluid flowing into funnel 20 can often exhibit a laminar flow circumferentially along the interior surface of the funnel 20 to generate a vortex flow into the distal end 11 of suction cannula 10.” Considered evidence of element 20’s ability stop fluid flow there through in the expanded configuration as its generates a vortex with laminar flow circumferentially along the interior surface. If the surface was allowing fluid flow therethrough element 20 the resulting flow would have eddy currents, turbulent, or disrupted flow characteristics. Further in the case of an funnel shaped filter a vortex would not be generated as a portion of the flow would simply pass through the expanded member thus not achieving the increased flow rate due to the Venturi effect that causes the vortex.).
Aklog does not appear to explicitly teach the valve member as claimed. Phillips teaches, and a valve member (Fig. 1-5, in-line valve. col 2:10-20 “FIG. 1 is a longitudinal sectional view of the in-line cannula assembly”) disposed on a proximal portion of the elongate tubular member (Col 3:40-45 “The tubular member 44 may be connected to another fluid receptacle or source 46 by means of a conduit line 48 which is connected to or integral with tubular member 44.”), the valve member disposed in-line with the elongate tubular member (col 2:10-20 “FIG. 1 is a longitudinal sectional view of the in-line cannula assembly”) and configured to selectively block and selectively allow for flow through the tube lumen (Fig. 4-5, col 2:10-20, col 1:60-68 “Sealing means are positioned about the cannula element so that longitudinal movement of the cannula element permits the positioning of the cannula element in a first, closed position in which the longitudinal groove is spaced from the sealing means, and, alternatively, a second, flow-permitting position in which the groove passes through the sealing means to permit fluid flow along the groove through the sealing means.”).
It would have been obvious to one of ordinary skill in the art, prior the effective date of filing, to modify the tube lumen taught by Aklog to include an in-line valve member on the proximal portion of the elongate tubular member as taught by Phillips. This would have been motivated by Phillips (Col 2:4-11 “Accordingly, the cannula valve of this invention may be initially sealed by the rupturable membrane. Thereafter, the cannula valve may be collapsed to pierce the rupturable membrane to open the device since in that position the groove may pass through the sealing means. Thereafter, withdrawing of the cannula valve, so that the groove no longer passes through the sealing means, results in the closing of the valve to fluid flow.”). This would allow a practitioner to open and close the valve as needed to remove fluid or stop fluid removal as they deem necessary. This results in a greater adaptability of the device to the practitioner’s needs during use.
In regards to claim 13:
The medical device of claim 11, further including an outer tubular member (Fig. 2A element 21) movable first position in which the outer tubular member extends over the expandable member and maintains the expandable member in the collapsed delivery configuration (Fig. 2A elements 21), and a second position in which the outer tubular member is removed from the expandable member, permitting the expandable member to expand into the expanded configuration (Fig. 2B element 21. Para. 41 “To provide a funnel shaped distal end, cannula 10 may include, in an embodiment, a sheath 21 circumferentially situated about distal end 11 of cannula 10. Sheath 21, as illustrated, may be designed to slide toward as well as away from the distal end 11 of cannula 10. In that way, when the distal end 11 is positioned at the site of interest 23, and sheath 21 is retracted (i.e., slid away from the distal end 11), funnel 20 may be exposed and expanded into the desired shape in order to engage undesirable material 24. To collapse funnel 20, sheath 21 may be advanced toward the distal end 11 and over the funnel 20.”).
In regards to claim 23:
The medical device of claim I, wherein the expandable member includes a flexible ring disposed on an exterior surface at a distal end of the expandable member (See annotated Fig. 2 below. End considered to form a flexible ring as claimed as it is on an exterior surface at the distal end of the expandable member.).

    PNG
    media_image6.png
    157
    233
    media_image6.png
    Greyscale


See below, alternative interpretation further in view of Bates (US 20130253571 A1).
Claim(s) 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aklog et al. (US 2009/0163846 A1) in view of Phillips (US 4,080,956) further in view of Thompson et al. (US 2011/0106135 A1).
In regards to claim 16:
A method of treatment, the method comprising: introducing a medical device into a blood vessel of a patient, the medical device including (Para. 2 “The present invention relates to systems and methods for removing undesirable materials from a site of interest within the circulatory system. More particularly, the present invention relates to systems and methods for removing substantially en bloc clots, thrombi, and emboli, among others, from within heart chambers, as well as medium to large vessels, while reinfusing fluid removed from the site of interest back into the patient to minimize fluid loss.”): an elongate tubular member (Fig. 2A-H element 10) having a distal portion and a distal end, a proximal portion and a proximal end, and defining a tube lumen extending from the distal end to the proximal end (Fig. 1 element 10, Para. 37 “Cannula 10 may further include a proximal end 13 in opposing relations to the distal end 11, and through which the captured material may exit from the cannula 10”, Fig. 1 element 12 Para. 37 “Cannula 10 may also include a lumen or pathway 12”); an expandable member (Fig. 2A-2H element 20) disposed on the distal portion of the elongate tubular member and extending distally beyond the distal end (Para. 40 “distal end 11 of cannula 10 may be in the shape of a funnel 20” Figs. 2A-2H demonstrate how element 20 extends past the elongate tubular member distal end), the expandable member defining an expandable member lumen that is in fluid communication with the tube lumen (See annotated Fig. 2B below expandable member lumen within element 20), the expandable member being configured to expand from a collapsed delivery configuration to a distally-open expanded configuration (Para. 40 “Funnel 20, with its design, may be placed directly at a site of interest 23 to engage undesirable material 24 (FIG. 2C), or spatially away from the site of interest 23 to capture the undesirable material 24 (FIG. 2D). In a situation where the distal end 11 may be situated spatially away from the site of interest, by providing distal end 11 with funnel 20, a vortex effect may be generated during suctioning to better direct the undesirable material into the funnel 20. It is believed that fluid flowing into funnel 20 can often exhibit a laminar flow circumferentially along the interior surface of the funnel 20 to generate a vortex flow into the distal end 11 of suction cannula 10.” Considered evidence of element 20’s ability stop fluid flow there through in the expanded configuration as its generates a vortex with laminar flow circumferentially along the interior surface. If the surface was allowing fluid flow therethrough element 20 the resulting flow would have eddy currents, turbulent, or disrupted flow characteristics. Further in the case of an funnel shaped filter a vortex would not be generated as a portion of the flow would simply pass through the expanded member thus not achieving the increased flow rate due to the Venturi effect that causes the vortex.); advancing the medical device, with the expandable member in the collapsed delivery configuration (Para. 41 To collapse funnel 20, sheath 21 may be advanced toward the distal end 11 and over the funnel 20. Thereafter, cannula 10 may be maneuvered from the site of interest 23.”), wherein the expandable member is configured to stop fluid flow there through when in the distally-open expanded configuration (Fig. 2B-2H element 20 removing element 24 in the expanded configuration), advancing the medical device, with the expandable member in the collapsed delivery configuration (Para. 41 To collapse funnel 20, sheath 21 may be advanced toward the distal end 11 and over the funnel 20. Thereafter, cannula 10 may be maneuvered from the site of interest 23.”), and expanding the expandable member from the collapsed delivery configuration to the distally-open expanded configuration (Fig. 2B-2H element 20 removing element 24 in the expanded configuration).

    PNG
    media_image1.png
    184
    253
    media_image1.png
    Greyscale

Aklog does not appear to explicitly teach the valve member and retrograde direction as claimed.  Phillips teaches, a valve member (Fig. 1-5, in-line valve. col 2:10-20 “FIG. 1 is a longitudinal sectional view of the in-line cannula assembly”)  disposed on the proximal portion of the elongate tubular member (Col 3:40-45 “The tubular member 44 may be connected to another fluid receptacle or source 46 by means of a conduit line 48 which is connected to or integral with tubular member 44.”),  the valve member disposed in-line with the elongate tubular member (col 2:10-20 “FIG. 1 is a longitudinal sectional view of the in-line cannula assembly”) and configured to selectively block and selectively allow for flow through the tube lumen (Fig. 4-5, col 2:10-20, col 1:60-68 “Sealing means are positioned about the cannula element so that longitudinal movement of the cannula element permits the positioning of the cannula element in a first, closed position in which the longitudinal groove is spaced from the sealing means, and, alternatively, a second, flow-permitting position in which the groove passes through the sealing means to permit fluid flow along the groove through the sealing means.”).
It would have been obvious to one of ordinary skill in the art, prior the effective date of filing, to modify the tube lumen taught by Aklog to include an in-line valve member on the proximal portion of the elongate tubular member as taught by Phillips. This would have been motivated by Phillips (Col 2:4-11 “Accordingly, the cannula valve of this invention may be initially sealed by the rupturable membrane. Thereafter, the cannula valve may be collapsed to pierce the rupturable membrane to open the device since in that position the groove may pass through the sealing means. Thereafter, withdrawing of the cannula valve, so that the groove no longer passes through the sealing means, results in the closing of the valve to fluid flow.”). This would allow a practitioner to open and close the valve as needed to remove fluid or stop fluid removal as they deem necessary. This results in a greater adaptability of the device to the practitioner’s needs during use.
Aklog does not appear to explicitly teach the valve member and retrograde direction as claimed. Thompson teaches, through the vessel in a retrograde direction to a position downstream of a treatment site (Fig. 9 elements 910, 920, 930, 940, 950, 960, 970, 980 and 990. Para. 46 “At step 920 a guidewire is delivered to a target location in the inferior vena cava of a patient. Typically, the inferior vena cava is accessed intravascularly through one of a number of veins such as the femoral vein, the jugular vein or the subclavian vein.” Emphasis added. In order to reach the inferior vena cava from the jugular vein the catheter would pass through the superior vena cava then travel in a retrograde direction through the inferior vena cava. Considered downstream as this would position the filter between the treatment site and the right atrium of the heart.). 
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the method taught by Aklog to include the retrograde direction and downstream positioning taught by Thompson. This is motivated by choosing the best treatment method for the condition the patient is facing at the time. Aklog also demonstrates multiple treatment methods (Para. 71-74) are possible and choosing the most appropriate treatment method from known treatment methods is considered to be within the level of ordinary skill in the art.
In regards to claim 17:
The method of claim 16, further including, performing a procedure at the treatment site (Para. 71-75 “Once reinfusion cannula 75 is in place and components of system 70 have connected, pump 73 may be activated, and suction cannula 71 may then be placed against and in substantial engagement with the undesirable material 706 at the site of interest 702 for removal by suctioning through the suction cannula 71. The undesirable material 706 and circulatory fluid removed from the site of interest 702 may thereafter be directed along suction cannula 71 into filter device 72 where the undesirable material 706 can be entrapped and removed from the fluid flow.”).
In regards to claim 18:
The method of claim 17, wherein the procedure includes one or more of angioplasty, atherectomy, thrombectomy, stent deployment, and therapeutic agent delivery (Para. 71-75 “Once reinfusion cannula 75 is in place and components of system 70 have connected, pump 73 may be activated, and suction cannula 71 may then be placed against and in substantial engagement with the undesirable material 706 at the site of interest 702 for removal by suctioning through the suction cannula 71. The undesirable material 706 and circulatory fluid removed from the site of interest 702 may thereafter be directed along suction cannula 71 into filter device 72 where the undesirable material 706 can be entrapped and removed from the fluid flow.”).
In regards to claim 19:
The method of claim 16, Aklog in view of Phillips further in view of Thompson as described in parent claim rejection above.
Aklog does not appear to explicitly teach the valve as claimed. Bates teaches, further including, opening the valve member to allow for flow from the blood vessel through the tube lumen (Col 3:14-23 “To open the cannula assembly of this invention, cannula member 28 is advanced by collapsing housing part 25 as shown in FIG. 5, so that piercing end 30 penetrates rupturable membrane 16. Simultaneously, cannula member 28 is advanced so that groove 32 passes through O-ring 37, providing a flow path through the seal provided by O-ring 37. Groove 32 can also extend beyond ruptured membrane 16, if desired, to reduce flow blockage by the membrane fragments.”).
It would have been obvious to one of ordinary skill in the art, prior the effective date of filing, to modify the tube lumen taught by Aklog to include an in-line valve member on the proximal portion of the elongate tubular member as taught by Phillips. This would have been motivated by Phillips (Col 2:4-11 “Accordingly, the cannula valve of this invention may be initially sealed by the rupturable membrane. Thereafter, the cannula valve may be collapsed to pierce the rupturable membrane to open the device since in that position the groove may pass through the sealing means. Thereafter, withdrawing of the cannula valve, so that the groove no longer passes through the sealing means, results in the closing of the valve to fluid flow.”). This would allow a practitioner to open and close the valve as needed to remove fluid or stop fluid removal as they deem necessary. This results in a greater adaptability of the device to the practitioner’s needs during use.
In regards to claim 20:
The method of claim 16, wherein expanding the expandable member includes establishing apposition of at least a portion of the expandable member with a wall of the blood vessel (Fig. 2D element 20 established apposition, at least in portion, with element 23).
In regards to claim 21:
The medical device of claim 1, taught by Aklog in view of Phillips as described in parent claim rejection above.
Aklog teaches, further including a drain tube and storage device in fluid communication with the elongate tubular member (See annotated Fig. 1 below. Para. 51 “Looking again at FIG. 1, system 1 can also include filter device 14 in fluid communication with the proximal end 13 of cannula 10. Filter device 14, in one embodiment, may include an inlet 141 through which fluid removed from the site of interest along with the captured undesirable material can be directed from cannula 10. Filter device 14 may also include an outlet 142 through which filtered fluid from within device 14 may be directed downstream of system 1. To prevent the undesirable material captured from the site of interest from moving downstream of system 1, filter device 14 may further include a permeable sheet 143 positioned within the fluid flow between the inlet 141 and the outlet 142.” element 14 considered a storage device at is storing the fluid that is being filtered and after the fluid has passed continues to store the removed material until disposal. Tube connected to element 141 considered the drain tube as there is a section of tube shown from the proximal end of element 10 shown at element 13.).

    PNG
    media_image7.png
    338
    453
    media_image7.png
    Greyscale


It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to use the storage device and drain tube of the alternative embodiment taught Aklog with the device of Fig 1
Aklog in view of Phillips does not appear to explicitly teach the additional valve as claimed. Thomas teaches, and an additional valve disposed between the drain tube and the storage device (Fig. 1 element 112, Para. 51 “The aspiration port 112 typically contains a valve fitting to prevent the backflow of venous blood when aspiration is not being performed.”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the drain tube to storage device connection taught by Aklog to include the aspiration port and backflow prevention valve taught by Thompson. This would have been motivated by making it easier to remove the storage device after the procedure to dispose of captured biological material and prevent backflow of fluid when the system is not removing fluid from the patient.
Claim(s) 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aklog et al. (US 2009/0163846 A1) in view of Phillips (US 4,080,956) further in view of Bates (US 2013/0253571 A1).
In regards to claim 22:
The medical device of claim 1, taught by Aklog in view of Phillips as described in parent claim rejection above.
Aklog in view of Phillips does not appear to explicitly teach the frame as claimed. Bates teaches, wherein the expandable member includes a frame fixed to the distal portion of the elongate tubular member (Fig. 1B element 121 and subcomponents thereof to include elements 123-127). 
Aklog in view of Phillips further in view of Bates teaches, and a non-permeable membrane (Aklog teaches, Para. 40 “Funnel 20, with its design, may be placed directly at a site of interest 23 to engage undesirable material 24 (FIG. 2C), or spatially away from the site of interest 23 to capture the undesirable material 24 (FIG. 2D). In a situation where the distal end 11 may be situated spatially away from the site of interest, by providing distal end 11 with funnel 20, a vortex effect may be generated during suctioning to better direct the undesirable material into the funnel 20. It is believed that fluid flowing into funnel 20 can often exhibit a laminar flow circumferentially along the interior surface of the funnel 20 to generate a vortex flow into the distal end 11 of suction cannula 10.” Considered evidence of element 20’s ability stop fluid flow there through in the expanded configuration as its generates a vortex with laminar flow circumferentially along the interior surface. If the surface was allowing fluid flow therethrough element 20 the resulting flow would have eddy currents, turbulent, or disrupted flow characteristics. Further in the case of an funnel shaped filter a vortex would not be generated as a portion of the flow would simply pass through the expanded member thus not achieving the increased flow rate due to the Venturi effect that causes the vortex.) extending over the frame (Bates teaches, Fig. 1B element 121 and subcomponents thereof, to include elements 123-127).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the funnel taught by Aklog to include the frame taught by Bates. This would have been motivated by reducing the chances of the funnel failing to open fully and allowing fluid to bypass the funnel or preventing Aklog’s desired vortex flow from forming correctly.
In regards to claim 23:
The medical device of claim I, taught by Aklog in view of Phillips as described in parent claim rejection above.
In an alternative interpretation Bates teaches, wherein the expandable member includes a flexible ring disposed on an exterior surface at a distal end of the expandable member (Fig. 1B element 123. Para. 33 “First and second rings 123, 124 preferably are formed of a shape memory material,”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the funnel taught by Aklog to include the distal flexible ring taught by Bates. This would have been motivated by reducing the chances of the funnel failing to open fully and allowing fluid to bypass the funnel or preventing Aklog’s desired vortex flow from forming correctly.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Alan Igel Jr whose telephone number is (571)272-7015.  The examiner can normally be reached on Monday through Thursday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571)-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.I./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783